DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/903,612 filed on 06/17/2020. Claims 1-20 are pending in the office action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010017666.3, filed on 01/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objection as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because the feature of claim 19 may or may not similar to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wen-Cheng (CN-108923509) (see the reproduction as text translation citations).
With respect to claims 1 and 10: Zhang discloses a wireless charging method, applicable to a foldable-screen electronic device provided with a first receiving assembly and a second receiving assembly (Zhang, fig. 6-7), 

    PNG
    media_image1.png
    164
    1692
    media_image1.png
    Greyscale

comprising: 
see the reproduction as text translation citations as below); and 

    PNG
    media_image2.png
    486
    1705
    media_image2.png
    Greyscale

selecting the first receiving assembly and/or the second receiving assembly to charge batteries of the foldable-screen electronic device based on the charging type (see the reproduction as text translation citations as below).

    PNG
    media_image3.png
    450
    1722
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    1716
    media_image4.png
    Greyscale

With respect to claims 2 and 11: Zhang discloses the wireless charging method according to claim 1, wherein the charging type comprises a resonant charging type (Zhang, fig. 7); and the selecting the first receiving assembly and/or the second see the reproduction as text translation citations as below).

    PNG
    media_image5.png
    249
    1707
    media_image5.png
    Greyscale

With respect to claims 3 and 11: Zhang discloses the wireless charging method according to claim 1, wherein the charging type comprises a coupled charging type (align between transmission coils and receiver coils); and the selecting the first receiving assembly and/or the second receiving assembly to charge the batteries of the foldable-screen electronic device based on the charging type comprises: selecting the first receiving assembly or the second receiving assembly to independently charge the batteries (see the reproduction as text translation citations as below).

    PNG
    media_image4.png
    251
    1716
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    401
    1705
    media_image6.png
    Greyscale

With respect to claim 19: Zhang teaches a foldable-screen electronic device (Zhang, fig. 6-7), implementing the wireless charging method of claim 1, comprising: 

a first receiving assembly (Zhang, fig. 5-7, 211); 
a second receiving assembly (Zhang, fig. 5-7, 212); 
a processor connected with the first receiving assembly and the second receiving assembly, respectively (Zhang, fig. 5, charging controller 25 (i.e., processor) connect to charging receiving circuit 22 which connected to first receiving coil 211 and second receiving coil 212); 
batteries connected with the first receiving assembly and the second receiving assembly, respectively (Zhang, fig. 5, battery 24); 

    PNG
    media_image7.png
    484
    1704
    media_image7.png
    Greyscale

The charging controller is configured to execute the steps of charging process/method, such as control charging condition, e.g., temperatures, switching between first receiving coil and second receiving coil (see the reproduction as text translation citations as below).

    PNG
    media_image8.png
    162
    1674
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    655
    1728
    media_image9.png
    Greyscale

Wang does not implicitly teach memory storing instructions for execution by the processor.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that Zhang’s foldable electronic device having processor (i.e., microcontroller, single-chip microcomputer, programmable logic device) which would include a memory storing instructions (i.e., system operation) to implement steps of the wireless charging method.

Allowable Subject Matter
Claims 4-9, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 4, 13, and/or 20 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach combination of limitation as the follow:
As per claims 4 and 13: acquiring spatial attitude data collected by a spatial attitude sensor in the foldable-screen electronic device; acquiring the unfolded/folded 

As per claim 20: an offset distance between a center position of the receiving coil in the first receiving assembly and a center position of the receiving coil in the second receiving assembly is less than a predetermined distance threshold; the foldable-screen electronic device further comprises a spatial attitude sensor configured to sense attitude data of the foldable-screen electronic device, and a distance sensor configured to sense distance data between the foldable-screen electronic device and the wireless charging device; at least one of the first and second receiving assemblies is selected to wirelessly charge the batteries of the electronic device upon one side surface of the foldable-screen electronic device being proximal to the wireless charging device, without user selecting a specified side surface for charging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851